


Exhibit 10.13.5


FIFTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENTS


This FIFTH Amendment TO CREDIT AND SECURITY Agreements (the “Amendment”), dated
as of March 23, 2016, is entered into by and among ZHONE TECHNOLOGIES, INC., a
Delaware corporation (“Zhone Technologies”), ZTI MERGER SUBSIDIARY III, INC., a
Delaware corporation (“ZTI”; Zhone Technologies and ZTI are sometimes referred
to herein individually as a “Borrower” and collectively as the “Borrowers”),
Premisys Communications, Inc., a Delaware corporation (“Premisys”), Zhone
Technologies International, Inc., a Delaware corporation, (“Zhone
International”), Paradyne Networks, Inc., a Delaware corporation (“Paradyne
Networks”), Paradyne Corporation, a Delaware corporation (“Paradyne
Corporation”; Premisys, Zhone International, Paradyne Networks, and Paradyne
Corporation are sometimes referred to herein individually as a “Guarantor” and
collectively as the “Guarantors”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”).
RECITALS
A.    Borrowers, Guarantors, and Lender are parties to (i) a Credit and Security
Agreement, dated March 13, 2012 (as amended by that certain First Amendment to
Credit and Security Agreements, dated as of March 13, 2013 (the “First
Amendment”), that certain Second Amendment to Credit and Security Agreements,
dated September 30, 2013 (the “Second Amendment”), that certain Third Amendment
to Credit and Security Agreements, dated March 5, 2014 (the “Third Amendment”),
and that certain Fourth Amendment to Credit and Security Agreements, dated March
6, 2015 (the “Fourth Amendment”), and as further amended from time to time, the
“Domestic Credit Agreement”), and (ii) a Credit and Security Agreement (Ex-Im
Subfacility), dated March 13, 2012 (as amended by the First Amendment, the
Second Amendment, the Third Amendment, and the Fourth Amendment, and as further
amended from time to time, the “Ex-Im Credit Agreement”; and together with the
Domestic Credit Agreement, collectively, the “Credit Agreements”). Capitalized
terms used in this Amendment have the meanings given to them in the Credit
Agreements unless otherwise specified in this Amendment.
B.    Borrowers and Guarantors have requested that certain further amendments be
made to the Credit Agreements, and Lender is willing to agree to such amendments
pursuant to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
1.    Amendments to Credit Agreements. The Credit Agreements are amended as
follows:
1.1    Section 2.5 of the Credit Agreements. Section 2.5 of the Credit
Agreements is amended to read in its entirety as follows: “2.5 [Intentionally
Omitted].”
1.2    Section 2.9 of the Credit Agreements. The Maturity Date that appears in
Section 2.9 of the Credit Agreements is hereby changed from “March 31, 2016” to
“March 31, 2019”.
1.3    Section 8 of the Domestic Credit Agreement. Section 8 of the Domestic
Credit Agreement is amended to read in its entirety as follows:






--------------------------------------------------------------------------------




“8    FINANCIAL COVENANTS.
Each Borrower covenants and agrees that, until termination of all obligations of
Lender to provide extensions of credit hereunder and payment in full of the
Obligations, Borrowers will comply with each of the following financial
covenants:
(a)    Minimum Liquidity. Have Liquidity of at least the following:
Minimum Liquidity
Applicable Period/Test Date
$2,000,000
At all times during the period commencing on the Fifth Amendment Effective Date
and continuing through and including July 31, 2016
$3,000,000
At all times, beginning August 1, 2016 and continuing thereafter



(b)    Minimum Excess Availability. Have Excess Availability under this
Agreement plus Excess Availability under the Ex-Im Credit Agreement of at least
the following:
Minimum Excess Availability (under both this Agreement and the Ex-Im Credit
Agreement)
Applicable Period/Test Date
$1,500,000
At all times during the period commencing on the Fifth Amendment Effective Date
and continuing thereafter; provided that Borrowers do not need to comply with
this minimum Excess Availability test during the period beginning on the last
day of each fiscal quarter through and including the third Business Day of the
immediately following fiscal quarter.



(c)    Minimum EBITDA. If a Liquidity Trigger Event shall occur, Borrowers shall
achieve EBITDA, for the most recent period described below that occurs prior to
the Liquidity Trigger Event, of at least the required amount set forth in the
following table for the applicable period set forth opposite thereto (it being
understand that such requirement shall be effective immediately and
retroactively) (numbers appearing between “< >” are negative):
Applicable Amount
Applicable Period
$<675,000>
Three-month period ending March 31, 2016
$<400,000>
Six-month period ending June 30, 2016
$375,000
Nine-month period ending September 30, 2016
$1,600,000
Twelve-month period ending December 31, 2016



(d)    Minimum Fixed Charge Coverage Ratio. Commencing January 1, 2017 and
continuing thereafter, if a Liquidity Trigger Event shall occur at any time
during such period, Borrowers shall achieve a minimum Fixed Charge Coverage
Ratio for the most recent twelve-month period ending at the end of the most
recently ended calendar month prior to the date of such Liquidity Trigger Event
of not less than 1.20 to 1.0.”
1.4    Section 8 of the Ex-Im Credit Agreement. Section 8 of the Ex-Im Credit
Agreement is amended to read in its entirety as follows:




--------------------------------------------------------------------------------






“8    FINANCIAL COVENANTS.
Each Borrower covenants and agrees that, until termination of all obligations of
Lender to provide extensions of credit hereunder and payment in full of the
Obligations, Borrowers will comply with each of the following financial
covenants:
(a)    Minimum Liquidity. Have Liquidity of at least the following:
Minimum Liquidity
Applicable Period/Test Date
$2,000,000
At all times during the period commencing on the Fifth Amendment Effective Date
and continuing through and including July 31, 2016
$3,000,000
At all times, beginning August 1, 2016 and continuing thereafter



(b)    Minimum Excess Availability. Have Excess Availability under this
Agreement plus Excess Availability under the Domestic Credit Agreement of at
least the following:
Minimum Excess Availability (under both this Agreement and the Domestic Credit
Agreement)
Applicable Period/Test Date
$1,500,000
At all times during the period commencing on the Fifth Amendment Effective Date
and continuing thereafter; provided that Borrowers do not need to comply with
this minimum Excess Availability test during the period beginning on the last
day of each fiscal quarter through and including the third Business Day of the
immediately following fiscal quarter.



(c)    Minimum EBITDA. If a Liquidity Trigger Event shall occur, Borrowers shall
achieve EBITDA, for the most recent period described below that occurs prior to
the Liquidity Trigger Event, of at least the required amount set forth in the
following table for the applicable period set forth opposite thereto (it being
understand that such requirement shall be effective immediately and
retroactively) (numbers appearing between “< >” are negative):
Applicable Amount
Applicable Period
$<675,000>
Three-month period ending March 31, 2016
$<400,000>
Six-month period ending June 30, 2016
$375,000
Nine-month period ending September 30, 2016
$1,600,000
Twelve-month period ending December 31, 2016



(d)    Minimum Fixed Charge Coverage Ratio. Commencing January 1, 2017 and
continuing thereafter, if a Liquidity Trigger Event shall occur at any time
during such period, Borrowers shall achieve a minimum Fixed Charge Coverage
Ratio for the most recent twelve-month period ending at the end of the most
recently ended calendar month prior to the date of such Liquidity Trigger Event
of not less than 1.20 to 1.0.”






--------------------------------------------------------------------------------




1.5    Schedule 1.1 to the Credit Agreements.
(a)The following definition of “Average Excess Availability” is hereby added in
alphabetical order to Schedule 1.1 to the Domestic Credit Agreement:
“Average Excess Availability” means, as of the end of each calendar quarter, the
average daily amount (calculated for such calendar quarter) of Excess
Availability under this Agreement, plus Excess Availability under the Ex-Im
Credit Agreement, as calculated by Lender.
(b)    The following definition of “Average Excess Availability” is hereby added
in alphabetical order to Schedule 1.1 to the Ex-Im Credit Agreement:


“Average Excess Availability” means, as of the end of each calendar quarter, the
average daily amount (calculated for such calendar quarter) of Excess
Availability under this Agreement, plus Excess Availability under the Domestic
Credit Agreement, as calculated by Lender.
(c)    The definition of “Interest Rate Margin” that appears in Schedule 1.1 to
the Credit Agreements is amended to read in its entirety as follows:


“Interest Rate Margin” means, as of any date of determination and with respect
to Advances based upon the Prime Rate, Floating Rate Advances, or Fixed Rate
Advances, as applicable, the applicable margin set forth in the following table
that corresponds to the Average Excess Availability of Borrowers for the most
recently completed calendar quarter; provided, that for the period from the
Fifth Amendment Effective Date through and including June 30, 2016, the Interest
Rate Margin shall be set at the margin in the row styled “Level I”; provided
further, that any time an Event of Default has occurred and is continuing, the
Interest Rate Margin shall be set at the margin in the row styled “Level I”:
Level
Average Excess Availability
Interest Rate Margin
II
Less than or equal to an amount equal to 25% of Maximum Revolver Amount
2.50 percentage points
III
Greater than an amount equal to 25% of Maximum Revolver Amount, but less than or
equal to an amount equal to 35% of Maximum Revolver Amount
2.25 percentage points
IIII
Greater than an amount equal to 35% of Maximum Revolver Amount
2.00 percentage points



The Interest Rate Margin shall be re-determined as of the first day of each
calendar quarter based on the Average Excess Availability for the calendar
quarter immediately preceding each such new calendar quarter.”
(d)    The following definition of “Fifth Amendment Effective Date” is hereby
added in alphabetical order to Schedule 1.1 to the Credit Agreements:


“Fifth Amendment Effective Date” means the date of the Fifth Amendment to Credit
and Security Agreements, by and among the Borrowers, Guarantors, and Lender.
(e)    The definition of “Fixed Charge Coverage Ratio” that appears in Schedule
1.1 to the Credit Agreements is amended to read in its entirety as follows:




--------------------------------------------------------------------------------




“Fixed Charge Coverage Ratio” means, with respect to Borrowers and their
Subsidiaries for any measurement period, the ratio of (i) EBITDA for such
period, minus (a) Non-Financed Capital Expenditures made (to the extent not
already incurred in a prior period) or incurred during such period; provided
that Non-Financed Capital Expenditures incurred during fiscal year 2016 in
connection with Borrowers’ move to the new facility located in Largo, Florida
(the “Florida Move Capital Expenditures”) shall be excluded from this clause (a)
to the extent (and only to the extent) such Florida Move Capital Expenditures
are paid with the proceeds of additional equity issued in 2016 by one or more of
the Borrowers to a Person that is not a Loan Party, and (b) cash taxes paid
during such period, to the extent greater than zero to (ii) Fixed Charges for
such period.    
(f)    The definition of “Liquidity Trigger Event” that appears in Schedule 1.1
to the Credit Agreements is hereby amended to read in its entirety as follows:


“Liquidity Trigger Event” means the occurrence of any of the following: (i)
Borrowers fail to maintain at least $2,000,000 of Liquidity at any time during
the period commencing on the Fifth Amendment Effective Date through (and
including) July 31, 2016; (ii) Borrowers fail to maintain at least $3,000,000 of
Liquidity at any time during the period commencing on August 1, 2016 and
continuing at all times thereafter; (iii) Borrowers fail to maintain at least
$4,000,000 of Liquidity as of the last day of the first calendar month of each
fiscal quarter during the period commencing on the Fifth Amendment Effective
Date through (and including) July 31, 2016; (iv) Borrowers fail to maintain at
least $5,000,000 of Liquidity as of the last day of the first calendar month of
each fiscal quarter during the period commencing on August 1, 2016 and
continuing thereafter; (v) Borrowers fail to maintain at least $9,000,000 of
Liquidity as of the last day of each fiscal quarter during the period commencing
on the Fifth Amendment Effective Date through (and including) July 31, 2016; or
(vi) Borrowers fail to maintain at least $10,000,000 of Liquidity as of the last
day of each fiscal quarter during the period commencing August 1, 2016 and
continuing thereafter.
(g)    The definition of “Maximum Revolver Amount” that appears in Schedule 1.1
to the Domestic Credit Agreement is hereby amended to read in its entirety as
follows:


“Maximum Revolver Amount” means $25,000,000; provided that such amount may be
(i) decreased by permanent reductions in such amount made in accordance with
Section 2.11 of this Agreement, or (ii) increased by up to $5,000,000 in the
aggregate, so long as the following conditions precedent have been satisfied
with respect to any such increase: (a) Borrowers have provided Lender with at
least thirty (30) days prior written notice of Borrowers’ desire to increase the
Maximum Revolver Amount (a “Line Increase Notice”), which notice shall specify
the amount of the desired increase in the Maximum Revolver Amount; (b) only two
increases shall be permitted, and each such increase shall be in the amount of
$2,500,000 each; provided that the Maximum Revolver Amount as increased shall
not exceed $30,000,000; (c) no Event of Default shall have occurred and be
continuing as of both the date of the request to increase the Maximum Revolver
Amount and as of the date that the Maximum Revolver Amount increase becomes
effective; (d) each such increase shall be subject to the approval of Lender
(and Lender’s credit committee) in Lender’s sole discretion; and (e) Borrowers
shall have paid to Lender a line increase fee equal to 0.1% of the amount of
each such increase, with such fee due and payable upon the effective date of
such increase (and, when paid, shall be deemed fully earned and non-refundable
under all circumstances). The effective date of the increase of the Maximum
Revolver Amount shall be thirty (30) days after receipt of the Line Increase
Notice by Lender, provided all of the foregoing conditions have been satisfied
as determined by Lender.




--------------------------------------------------------------------------------




1.6    Schedule 2.12 to Domestic Credit Agreement. Paragraph (c) in the fourth
row of Schedule 2.12 to the Domestic Credit Agreement (i.e., the “Termination,
Reduction and Prepayment Fees”) is hereby deleted in its entirety.    


1.7    Schedule 2.12 to Ex-Im Credit Agreement. The third row of Schedule 2.12
to the Ex-Im Credit Agreement is amended to read in its entirety as follows:


“Annually:
(a)    Ex-Im Fees. On March 31, 2016, and on each March 31 of each year
thereafter, an annual Ex-Im Fee equal to $150,000 per year. Each such fee when
paid shall be deemed fully earned and non-refundable as of each such payment
date under all circumstances.”
1.8     Schedule 1 to Exhibit A to Credit Agreements. The form of Schedule 1 to
the form of Compliance Agreement attached to the Credit Agreements as Exhibit A
is amended to read in its entirety as set forth on Exhibit A attached to this
Amendment.


2.    No Other Changes. Except as explicitly amended by this Amendment or the
other Loan Documents delivered in connection with this Amendment, all of the
terms and conditions of the Credit Agreements and the other Loan Documents shall
remain in full force and effect and shall apply to any advance or letter of
credit thereunder. This Amendment shall be deemed to be a “Loan Document” (as
defined in the Credit Agreements).


3.    Amendment Fee. In consideration of the agreements set forth herein,
Borrower hereby agrees to pay to the Lender an amendment fee in the amount of
$25,000 (the “Amendment Fee”), which fee is non-refundable when paid and is
fully-earned as of the date of this Amendment. The Amendment Fee shall be paid
in full on the date of this Amendment.


4.    Conditions Precedent. This Amendment shall be effective when Lender shall
have received a duly executed original of this Amendment, together with each of
the following, each in substance and form acceptable to Lender in its sole
discretion and duly executed by all relevant parties:
4.1    Certificates of Authority from the corporate secretaries of the Borrowers
and Guarantors;
4.2    Consent and approval of this Amendment by the Export Import Bank of the
United States, if required by Lender;
4.3    The Amendment Fee, which Lender may arrange to be paid as a charge to the
Loan Account; and
4.4    Such other matters as Lender may require.


5.    Representations and Warranties. Borrowers and Guarantors hereby represent
and warrant to Lender as follows:
5.1    Borrowers and Guarantors have all requisite power and authority to
execute this Amendment and any other agreements or instruments required
hereunder and to perform all of their obligations hereunder, and this Amendment
and all such other agreements and instruments have been duly executed and
delivered by Borrowers and Guarantors and constitute the legal, valid and
binding obligation of Borrowers and Guarantors, enforceable against Borrowers
and Guarantors in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally.
5.2    The execution, delivery and performance by Borrowers and Guarantors of
this Amendment and any other agreements or instruments required hereunder have
been duly authorized by all necessary




--------------------------------------------------------------------------------




corporate action on the part of Borrowers and Guarantors and do not (i) require
any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, other
than authorizations, consents or approvals that have been obtained and are in
full force and effect or as contemplated by Section 4.2, (ii) violate any
material provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to Borrowers or
Guarantors, or the certificates of incorporation or by-laws of Borrowers or
Guarantors, or (iii) result in a breach of or constitute a default under any
indenture or loan or credit agreement or any other Material Contract to which
Borrowers or Guarantors are a party or by which Borrowers and Guarantors or
their respective properties may be bound or affected, except to the extent that
any such breach or default could not individually or in the aggregate reasonably
be expected to cause a Material Adverse Change.
5.3    All of the representations and warranties contained in Section 5 and
Exhibit D of the Credit Agreements are true and correct in all material respects
on and as of the date hereof as though made on and as of such date, except to
the extent that such representations and warranties relate solely to an earlier
date (in which case such representations and warranties continue to be true and
correct in all material respects as of such earlier date).


6.    References. All references in the Credit Agreements to “this Agreement”
shall be deemed to refer to the Credit Agreements as amended hereby; and any and
all references in the other Loan Documents to the Credit Agreements shall be
deemed to refer to the Credit Agreements as amended hereby.


7.    No Waiver. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreements or a waiver of any
breach, default or event of default under any Loan Document or other document
held by Lender, whether or not known to Lender and whether or not existing on
the date of this Amendment.


8.    Release. Borrowers and Guarantors hereby absolutely and unconditionally
release and forever discharge Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys, and employees of any of the
foregoing, from any and all claims, demands or causes of action of any kind,
nature or description, whether arising in law or equity or upon contract or tort
or under any state or federal law or otherwise, which Borrowers or Guarantors
have had, now have or have made claim to have against any such person for or by
reason of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown. It is the intention of the Borrowers and Guarantors in executing this
release that the same shall be effective as a bar to each and every claim,
demand and cause of action specified and in furtherance of this intention each
of the Borrowers and Guarantors waives and relinquishes all rights and benefits
under Section 1542 of the Civil Code of the State of California, which provides:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this




--------------------------------------------------------------------------------




instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts.
9.    Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket
fees and disbursements of counsel to Lender for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto. Borrowers hereby agree that Lender may, at
any time or from time to time in its sole discretion and without further
authorization by Borrowers, make a loan to Borrowers under the Credit
Agreements, or apply the proceeds of any loan, for the purpose of paying any
such reasonable out-of-pocket fees, disbursements, costs and expenses.
10.    Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument. Transmission by facsimile or “pdf” file of an executed
counterpart of this Amendment shall be deemed to constitute due and sufficient
delivery of such counterpart. Any party hereto may request an original
counterpart of any party delivering such electronic counterpart. This Amendment
and the rights and obligations of the parties hereto shall be construed in
accordance with, and governed by, the laws of the State of California. In the
event of any conflict between this Amendment and the Credit Agreements, the
terms of this Amendment shall govern.


[Signature Pages Follow]














































































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




BORROWERS:


ZHONE TECHNOLOGIES, INC.
By:__/s/ Kirk Misaka__________________
Name: Kirk Misaka
Title: Chief Financial Officer




ZTI MERGER SUBSIDIARY III, INC.
By:__/s/ Kirk Misaka__________________
Name: Kirk Misaka
Title: Chief Financial Officer


[SIGNATURES CONTINUED ON NEXT PAGE]


























































--------------------------------------------------------------------------------






GUARANTORS:


PREMISYS COMMUNICATIONS, INC.
By:__/s/ Kirk Misaka__________________
Name: Kirk Misaka
Title: Chief Financial Officer


ZHONE TECHNOLOGIES INTERNATIONAL, INC.
By:__/s/ Kirk Misaka___________________
Name: Kirk Misaka
Title: Chief Financial Officer


PARADYNE NETWORKS, INC.
By:__/s/ Kirk Misaka___________________
Name: Kirk Misaka
Title: Chief Financial Officer


PARADYNE CORPORATION
By:__/s/ Kirk Misaka___________________
Name: Kirk Misaka
Title: Chief Financial Officer


LENDER:
WELLS FARGO BANK, NATIONAL ASSOCIATION


By:__/s/ Harry L. Joe___________________
Name: Harry L. Joe
Title: Authorized Signatory




--------------------------------------------------------------------------------






Exhibit A


[Form of Schedule 1 to Compliance Certificate form]


SCHEDULE 1 TO COMPLIANCE CERTIFICATE


Financial Covenants NOTE: only those financial covenants that are to be tested
as of the Reporting Date, as provided in Section 8 of the Credit Agreement,
should be included on this Schedule 1.


1.    Minimum Liquidity.
Borrower’s and its Subsidiaries’ Liquidity, as of ___________ ___, 201___ is
$_____________, which [does/does not] satisfy the minimum Liquidity requirement
set forth in Section 8(a) of the Credit Agreement for such test date.
2.    Minimum Excess Availability.
Borrower’s and its Subsidiaries’ Excess Availability under this Agreement plus
Excess Availability under the [Ex-Im Credit Agreement/Domestic Credit Agreement]
NOTE: select correct reference depending on whether this Schedule 1 is being
used in connection with a Compliance Certificate that is submitted for the
Domestic Credit Agreement or the Ex-Im Credit Agreement., as of ___________ ___,
201___ is $_____________, which [does/does not] satisfy the minimum requirement
set forth in Section 8(b) of the Credit Agreement for such test date.
3.    Minimum EBITDA.
If, in accordance with Section 8(c) of the Credit Agreement, EBITDA is required
to be tested, Borrower’s and its Subsidiaries’ EBITDA, measured on a quarter-end
basis for the ___ month period ending _________ ___, 20___, is $___________,
which [is/is not] greater than or equal to the amount set forth in Section 8(c)
of the Credit Agreement for the corresponding period.
4.    Minimum Fixed Charge Coverage Ratio.
If, in accordance with Section 8(d) of the Credit Agreement, the Fixed Charge
Coverage Ratio is required to be tested, Borrower’s and its Subsidiaries’ Fixed
Charge Coverage Ratio for the twelve-month period ending _________ ___, 20___ is
_____ to 1.0, which [is/is not] greater than or equal to required minimum Fixed
Charge Coverage Ratio of 1.20 to 1.0 set forth in Section 8(d) of the Credit
Agreement for such period.






1 NOTE: only those financial covenants that are to be tested as of the Reporting
Date, as provided in Section 8 of the Credit Agreement, should be included on
this Schedule 1.
2 NOTE: select correct reference depending on whether this Schedule 1 is being
used in connection with a Compliance
Certificate that is submitted for the Domestic Credit Agreement or the Ex-Im
Credit Agreement.




